DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to an invention non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Broms on 15 March 2021.  

The application has been amended as follows: 
In the claims, claim 6, line 2, the term “0.005” has been deleted and replaced with the phrase “greater than 0.0”; and
Non-elected claims 8-20 have been canceled.

	In the specification, paragraph [0001], line 3, the phrase “now U.S. Patent No. 10,648,777,” has been inserted after the term “2019,”.

Drawings
	Drawings filed 1 May 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Katsanis 4,727,789 is representative of the closest prior art. Katsanis discloses a method of configuring a defense structure which comprises arranging a defense structure comprising a plurality of V profiles 4’ wherein the plurality of V profiles includes a first side comprising a plurality of V-shaped wedges arranged adjacent to each other; see Fig. 1. Each of the plurality of V-shaped wedges in Katsanis comprises a top opening, a second side, and a plurality of slight gaps disposed between the plurality of V-shaped wedges as shown in Fig. 1. Katsanis also configures a wall surface 3 proximate one of the first side or the second side as shown in Fig. 1. The arrangement of V-shaped wedges in Katsanis as shown in Fig. 1 will inherently guide a first projectile through one of the plurality of slight gaps when the first projectile is directed towards the first side and inherently guide a second projectile into the top opening of one of the plurality of V-shaped wedges when the second projectile is directed towards the second side. However, Katsanis fails to teach or suggest configuring the plurality of V-shaped wedges to return to a pre-ballistic state after the first projectile is guided through one of the plurality of slight gaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783